DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 06/20/2022 for application 17/441139.
Claims 1-17 are currently pending and have been fully considered. 
The 35 U.S.C. 112 rejections of claims 11, 12, 13, 14, 16, and 17 have been withdrawn in light of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the agglomerated solid material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated solid material” is referring to agglomerated bio-solid material.
Claim 3 recites the limitation "the particulate torrefied or carbonized biomass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the "the particulate torrefied or carbonized biomass" is referring to “particulate torrefied wood mass, the biochar, or the comminuted wood mass”.
Claims 4, 6, 8 and 9 recite the limitation "the melt-flowable extract" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the "the melt-flowable extract" is referring to melt-flowable particulate extract.
Claim 5 recites the limitation "the torrefied biomass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the "the torrefied biomass" is referring to particulate torrefied wood mass.
Claim 7 recites the limitation "the agglomerated material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated material” is referring to agglomerated bio-solid material.
Claim 8 recites the limitation "the agglomerated solid biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated material” is referring to agglomerated bio-solid material.
Claim 10 recites the limitation "the agglomerated blend mass" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated blend mass” is referring to agglomerated biomass.
Claim 11 recites the limitation "the extract" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “extract” is referring to melt-flowable extract.

Claim 11 recites the limitation "the agglomerated wood mass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated wood mass” is referring to agglomerated biomass.
Claim 12 recites the limitation "the agglomerated wood mass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “agglomerated wood mass” is referring to agglomerated biomass.
Claims 13 and 14 recite the limitation "the wood component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is assumed that the “wood component” is referring to biomass component.
It is unclear what exactly claim 17 is stating.  
It is assumed that claim 17 is stating that torreified biomass is used.  It is assumed that MFE is melt-flowable extract.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over MALYALA et al. (U.S. Patent No. 10322389) in view of AGAR (WO93/15261)
MALYALA et al. teach biochar pellets.  
Regarding claim 1, MALYALA et al. teach producing biochar fines, adding a binding agent to the biochar fines and then forming the biochar fines and the binding agent into solid aggregrate particles.
The binders include lignins.  (ln 45-59 of column 60 of MALYALA et al.)
The biochar fines and the lignin are slurried into a paste and then formed into solid shapes.  One implementation is with an extruder at a temperature of 35-120 C.  (densifying blended mixture under pressure at a temperature of at least 38 C to form the agglomerated solid material) (ln 19-35 of page 59 of MALYALA et al.)  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
MALYALA et al. do not explicitly teach the details of the lignin such as being a melt-flowable particulate extract that may be from an organosolv pulping process.
However, AGAR teaches pulping fibrous materials in an organic solvent (organosolv pulping process) and recovery of by-products including lignin.  (ln 18-28 of page 1 of AGAR).  Lignin is recovered from black liquor.  (ln 10-20 of page 5 of AGAR).
Very pure lignin is formed as a fine, uniform, free flowing, water insoluble powder.  (flowable particulate extract comprising neutral lignin) (ln 1-32 of page 29 of AGAR)
It would be obvious to one of ordinary skill in the art to use the very pure lignin formed in AGAR as the lignin used as binder in the process that MALYALA et al. teach.
The motivation to do so can be found in MALYALA et al.  The lignin may be used in phenolic wood adhesive systems (ln 1-10 of page 27 of MALYALA et al.)
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 10 and 16, MALYALA et al.  do not explicitly teach the amounts of biochar and lignin.
However, an example is given in which the binder is taught to be present from 0.5 to 10% by weight.
One of ordinary skill in the art would expect that the balance would be the biochar which would be from 99.5 to 80% by weight.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 14, MALYALA et al. teach biochar.  (Abstract of MALYALA et al.)
Regarding claims 2 and 12, MALYALA et al. teach forming the biochar paste and binder into solid shapes.  (ln 19-31 of column 59 of MALYALA et al.)
Shapes include pellets.  (ln 42-47 of column 2 of MALYALA et al.)
Regarding claim 4, very pure lignin is formed as a fine, uniform, free flowing, water insoluble powder.  Water insoluble would be expected to be hydrophobic. (ln 1-32 of page 29 of AGAR)
Regarding claims 9 and 11, MALYALA et al. teach that hydrophobicity can be adjusted by the treatment taught in MALYALA et al. (ln 5-15 of column 26 of MALYALA et al.)
Regarding claim 5, MALYALA et al. teach extrusion and pelletization.  (ln 3-12 of column 57 of MALYALA et al.)  
Regarding claims 6 and 7, MALYALA et al. do not explicitly teach that the process is used in a pellet mill and reduces fines.
However, the choice of performing the process in a pellet mill appears to be obvious given that MALYALA et la. teach pelletization and the process employing biochar fines would naturally reduce fines.
Regarding claims 3, 8, 13, 15, and 17, the term biochar also comprises materials formed from torrefaction of biomass.  (ln 53-67 of column 6 of MALYALA et al.)   The biochar can also be sized by grounding or crushing.  (comminuted biomass) (ln 57-67 of column 8 of MALYALA et al.)   

Response to Arguments
Applicant’s amendments to state that the melt-flowable particulate extract comprises neutral lignin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MALYALA et al. (U.S. 10322389) in view of AGAR (WO93/15261).
MALYALA et al. teach a biochar aggregate that comprises a combination of biochar with a binder such as lignin and then compressing the combination of biochar and binder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DUNCAN et al. (U.S. 9701086) teach biomass pellet and the process for forming.  The process uses torrefied biomass.
LASONDE et al. (USPGPUB 20100206499) teach biomass-based fuel with pulp processing equipment that comprises liberating lignin from biomass feedstock and then combining biomass feedstock with the lignin to form a biomass-based fuel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771